Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 and 06/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190364458, henceforth “Zhou”) and in view of ZTE (“TS 23.501 P-CR AMBR enforcement for multi-homed PDY Sessions” SA WG2 Meeting#119, Croatia, S2-170933, henceforth “ZTE”).
Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claim 1, Zhou teaches an aggregate maximum bit rate (AMBR) determining method (FIGS. 3, 4, 5), comprising:
obtaining, by an access network (AN) node, an authorized session AMBR of a session of a user equipment (UE) and a subscribed UE AMBR of the UE, wherein the session is in (FIG. 3 in step 312, the SMF and a UDM interact to verify the context of the user and the UDM sends subscription information. The subscription information includes a subscribed PDU Session AMBR1. In step 314, after the PCF authorizes the PDU Session AMBR1 provided by the SMF, the PCF returns an authorized PDU Session AMBR1. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the  subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105]. The missing/crossed out limitations will be discussed in view of ZTE.); and 
determining, by the AN node, an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR (FIG. 3 in step 327, after the step 318, the gNodeB determines the UE-AMBR for execution according to the formula Min (UE-AMBR, PDU Session AMBR1), see [0134]. This technique is used for determining, by the gNodeB, an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the session is in an active state. However, in the analogous art, ZTE discloses the missing/crossed limitations comprising: (1) the session is in an active state (The (R)AN receives the subscribed UE AMBR from AMF and PDU session AMBR from SMF and sets the UE-AMBR to the sum of the PDU session AMBR for all active PDU sessions up to the value of the subscribed UE-AMBR, see page [2]. This technique is used for obtaining, by a (R)AN, an an active state.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of ZTE in order to make a more effective method by facilitating mapping from Service data flow’s (SDF) to 5G QoS flow , see (ZTE, page [1].).
Regarding claim 7, Zhou teaches a communications entity (FIG. 2 item eNodeB), comprising: 
at least one processor (These computer program instructions are provided to a general-purpose computer, a special-purpose computer, an embedded processor or a processor of another programmable data processing apparatus to produce a machine, see [0193].); and 
a memory; wherein the memory is configured to store processor-executable instructions (These computer program instructions are stored in a computer-readable memory which can direct a computer or another programmable data processing apparatus to operate in a particular manner so that the instructions stored in the computer-readable memory produce a manufactured product including an instruction device, see [0194].); and
 wherein the at least one processor is configured to execute the processor- executable instructions stored in the memory to facilitate (The computer program instructions are provided to a general-purpose computer, a special-purpose computer, an embedded processor or a processor of another programmable data processing apparatus to produce a machine so that instructions executed by a computer or a processor of another programmable data processing apparatus produce a device for implementing the functions specified in one or more flows in the flowcharts and/or one or more blocks in the block diagrams, see [0193].): 
obtaining an authorized session aggregate maximum bit rate (AMBR) of a session of a user equipment (UE) and a subscribed UE AMBR of the UE, wherein the session is in  (FIG. 3 in step 312, the SMF and a UDM interact to verify the context of the user and the UDM sends subscription information. The subscription information includes a subscribed PDU Session AMBR1. In step 314, after the PCF authorizes the PDU Session AMBR1 provided by the SMF, the PCF returns an authorized PDU Session AMBR1. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the  subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105]. The missing/crossed out limitations will be discussed in view of ZTE.); and 
determining an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR (FIG. 3 in step 327, after the step 318, the gNodeB determines the UE-AMBR for execution according to the formula Min (UE-AMBR, PDU Session AMBR1), see [0134]. This technique is used for determining, by the gNodeB, an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the session is in an active state. However, in the analogous art, ZTE discloses the missing/crossed limitations comprising: (1) the session is in an active state (The (R)AN receives the subscribed UE AMBR from AMF and PDU session AMBR from SMF and sets the UE-an active state.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of ZTE in order to make a more effective method by facilitating mapping from Service data flow’s (SDF) to 5G QoS flow , see (ZTE, page [1].).
Regarding claim 14, Zhou teaches a communications system (FIG. 2), comprising: 
an access network (AN) node configured to obtain an authorized session aggregate maximum bit rate (AMBR) of a session of a user equipment (UE), wherein the session is in (FIG. 3 in step 314, after the PCF authorizes the PDU Session AMBR1 provided by the SMF, the PCF returns an authorized PDU Session AMBR1. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the  subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105]. This technique is used to configure the gNodeB to obtain an authorized session aggregate maximum bit rate (AMBR) of a session of a user equipment (UE). The missing/crossed out limitations will be discussed in view of ZTE.); and 
an access and mobility management function (AMF) configured to send a subscribed UE AMBR of the UE to the AN node (FIG. 3 in step 312, the SMF and a UDM 
 wherein the AN node is further configured to determine an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR (FIG. 3 in step 327, after the step 318, the gNodeB determines the UE-AMBR for execution according to the formula Min (UE-AMBR, PDU Session AMBR1), see [0134]. This technique is used for determining, by the gNodeB, an authorized UE AMBR of the UE based on the authorized session AMBR and the subscribed UE AMBR.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the session is in an active state. However, in the analogous art, ZTE discloses the missing/crossed limitations comprising: (1) the session is in an active state (The (R)AN receives the subscribed UE AMBR from AMF and PDU session AMBR from SMF and sets the UE-AMBR to the sum of the PDU session AMBR for all active PDU sessions up to the value of the subscribed UE-AMBR, see page [2]. This technique is used to configure a (R)AN to obtain an authorized session aggregate maximum bit rate (AMBR) of a session of a user equipment (UE), wherein the session is in an active state.).

Regarding claim 2, Zhou  and ZTE teach all the claim limitations of claim 1 above; and Zhou further teaches wherein obtaining the authorized session AMBR of the session of the UE comprises:
 receiving, by the AN node, a session establishment message, wherein the session establishment message carries the authorized session AMBR of the session (FIG. 3 in step 311, after the AMF selects a SMF for a PDU session according to the DN Name1, the AMF sends the PDU session establishment request message to the SMF. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the authorized UE-AMBR and the authorized PDU Session AMBR1 based on the authorization of the PCF, see [0098]-[0105]. This technique is used by the gNodeB for receiving a session establishment message, wherein the session establishment message carries the authorized session AMBR of the session.).
Regarding claim 8, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the communications entity further comprises a transceiver (FIGS. 1 and 2, the eNodeB/gNodeB transmit and receive messages.); and
	wherein the at least one processor is further configured to execute the processor- executable instructions stored in the memory to facilitate (The computer program instructions : 
receiving a session establishment message via the transceiver, wherein the session establishment message carries the authorized session AMBR of the session (FIG. 3 in step 311, after the AMF selects a SMF for a PDU session according to the DN Name1, the AMF sends the PDU session establishment request message to the SMF. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the authorized UE-AMBR and the authorized PDU Session AMBR1 based on the authorization of the PCF, see [0098]-[0105]. This technique is used by the transceiver of gNodeB for receiving a session establishment message via the transceiver, wherein the session establishment message carries the authorized session AMBR of the session.).
Regarding claim 15, Zhou  and ZTE teach all the claim limitations of claim 14 above; and Zhou further teaches wherein the AN node is further configured to receive a session establishment message, wherein the session establishment message carries the authorized session AMBR of the session (FIG. 3 in step 311, after the AMF selects a SMF for a PDU session according to the DN Name1, the AMF sends the PDU session establishment request message to the SMF. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the subscribed/authorized PDU Session 
Regarding claim 3, Zhou  and ZTE teach all the claim limitations of claim 1 above; and Zhou further teaches wherein obtaining the authorized session AMBR of the session of the UE (FIG. 6) comprises: 
receiving, by the AN node, a first session modification message, wherein the first session modification message carries the authorized session AMBR of the session (FIG. 6 in step 606, the AMF sends a PDU flow modification request message (authorized/subscribed PDU Session AMBR1) to the gNodeB. The PDU flow modification request message carries the authorized/subscribed PDU Session AMBR1', see [0148]. This technique is used by the gNodeB for receiving a first session modification message, wherein the first session modification message carries the authorized session AMBR of the session.).
Regarding claim 9, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the communications entity further comprises a transceiver (FIGS. 1 and 2, the eNodeB/gNodeB transmit and receive messages.);
 and wherein the at least one processor is further configured to execute the processor-executable instructions stored in the memory to facilitate (The computer program instructions are provided to a general-purpose computer, a special-purpose computer, an embedded processor or a processor of another programmable data processing apparatus to produce a machine so that instructions executed by a computer or a processor of another : 
receiving a first session modification message via the transceiver, wherein the first session modification message carries the authorized session AMBR of the session (FIG. 6 in step 606, the AMF sends a PDU flow modification request message (authorized/subscribed PDU Session AMBR1) to the transceiver of gNodeB. The PDU flow modification request message carries the authorized/subscribed PDU Session AMBR1', see [0148]. This technique is used by the gNodeB for receiving a first session modification message, wherein the first session modification message carries the authorized session AMBR of the session.).
Regarding claim 16, Zhou  and ZTE teach all the claim limitations of claim 14 above; and Zhou further teaches wherein the AN node is further configured to receive a first session modification message, wherein the first session modification message carries the authorized session AMBR of the session (FIG. 6 in step 606, the AMF sends a PDU flow modification request message (authorized/subscribed PDU Session AMBR1) to the transceiver of gNodeB. The PDU flow modification request message carries the authorized/subscribed PDU Session AMBR1', see [0148]. This technique is used by the gNodeB for receiving a first session modification message, wherein the first session modification message carries the authorized session AMBR of the session.).
Regarding claim 4, Zhou  and ZTE teach all the claim limitations of claim 1 above; and Zhou further teaches wherein obtaining the subscribed UE AMBR of the UE comprises: 
obtaining, by the AN node, the subscribed UE AMBR of the UE from an access and mobility management function (AMF) entity or a unified data management (UDM) entity 
Regarding claim 10, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the communications entity further comprises a transceiver (FIGS. 1 and 2, the eNodeB/gNodeB transmit and receive messages.); and 
wherein the at least one processor is further configured to execute the processor- executable instructions stored in the memory to facilitate (The computer program instructions are provided to a general-purpose computer, a special-purpose computer, an embedded processor or a processor of another programmable data processing apparatus to produce a machine so that instructions executed by a computer or a processor of another programmable data processing apparatus produce a device for implementing the functions specified in one or more flows in the flowcharts and/or one or more blocks in the block diagrams, see [0193].): 
obtaining the subscribed UE AMBR of the UE from an access and mobility management function (AMF) entity or a unified data management (UDM) entity via the transceiver (FIG. 3 in step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0105]. This technique is used by the gNodeB for obtaining the subscribed UE 
 Regarding claim 6, Zhou  and ZTE teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the subscribed UE AMBR corresponds to an access technology type of the session (The 4G network adopts an Aggregate Maximum Bit Rate (AMBR) to control non GBR bearers. The AMBR incudes: UE-Aggregate Maximum Bit Rate (UE-AMBR) for all non GBR bearers of the UE and APN-Aggregate Maximum Bit Rates (APN-AMBR) for the non GBR bearers corresponding to an Access Point Name (APN) of a user, see [0011]. FIG. 2 is a diagram of the 5G architecture, see [0012]. A gNodeB acquires a first UE-AMBR and an AMBR corresponding to each of all established PDU sessions from a core network, see [0018]. The first UE-AMBR is a subscribed UE-AMBR or an authorized UE-AMBR; and the AMBR corresponding to the first PDU session is a subscribed AMBR or an authorized AMBR, see [0028]. So, the subscribed UE AMBR corresponds to an access technology type of the session, such as, 4G, 5G etc.).
Regarding claim 13, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the subscribed UE AMBR of the UE corresponds to an access technology type of the session (The 4G network adopts an Aggregate Maximum Bit Rate (AMBR) to control non GBR bearers. The AMBR incudes: UE-Aggregate Maximum Bit Rate (UE-AMBR) for all non GBR bearers of the UE and APN-Aggregate Maximum Bit Rates (APN-AMBR) for the non GBR bearers corresponding to an Access Point Name (APN) of a user, see [0011]. FIG. 2 is a diagram of the 5G architecture, see [0012]. A gNodeB acquires a first UE-AMBR and an AMBR corresponding to each of all established PDU sessions from a core network, see [0018]. The first UE-AMBR is a subscribed UE-AMBR or an authorized UE- subscribed UE AMBR corresponds to an access technology type of the session, such as, 4G, 5G etc.).
 Regarding claim 17, Zhou  and ZTE teach all the claim limitations of claim 14 above; and Zhou further teaches wherein the subscribed UE AMBR of the UE corresponds to an access technology type of the session (The 4G network adopts an Aggregate Maximum Bit Rate (AMBR) to control non GBR bearers. The AMBR incudes: UE-Aggregate Maximum Bit Rate (UE-AMBR) for all non GBR bearers of the UE and APN-Aggregate Maximum Bit Rates (APN-AMBR) for the non GBR bearers corresponding to an Access Point Name (APN) of a user, see [0011]. FIG. 2 is a diagram of the 5G architecture, see [0012]. A gNodeB acquires a first UE-AMBR and an AMBR corresponding to each of all established PDU sessions from a core network, see [0018]. The first UE-AMBR is a subscribed UE-AMBR or an authorized UE-AMBR; and the AMBR corresponding to the first PDU session is a subscribed AMBR or an authorized AMBR, see [0028]. So, the subscribed UE AMBR corresponds to an access technology type of the session, such as, 4G, 5G etc.).
Regarding claim 12, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the communications entity is an access network (AN) node ((FIGS. 1 and 2 show the communications entity is  eNodeB/gNodeB, see [0060]-[0061].).
Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190364458, henceforth “Zhou”) in view of ZTE (“TS 23.501 P-CR AMBR enforcement for multi-homed PDY Sessions” SA WG2 Meeting#119, Croatia, S2-170933, henceforth “ZTE”) and further in view of Franklin et al. (US 20160037411, henceforth “Franklin”) and Yang et al. (US 20130188527, henceforth “Yang”).
Regarding claim 5, Zhou  and ZTE teach all the claim limitations of claim 1 above; and Zhou further teaches wherein before obtaining the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE, the method further comprises:
  (The missing/crossed out limitations will be discussed in view of Franklin.); and 
wherein obtaining the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE (FIG. 3 in step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105].) comprises: 
obtaining, by the AN node, the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE (FIG. 3 in step 312, the SMF and a UDM interact to verify the context of the user and the UDM sends subscription information. The subscription information includes a subscribed PDU Session AMBR1. In step 314, after the PCF authorizes the PDU Session AMBR1 provided by the SMF, the PCF returns an authorized PDU Session AMBR1. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the  subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105]. The missing/crossed out limitations will be discussed in view of Yang.).  
receiving, by the AN node, a session deletion message or a session deactivation message, (2) obtaining, by the AN node, the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE locally. However, in the analogous art, Franklin discloses the missing/crossed limitations comprising: (1) receiving, by the AN node, a session deletion message or a session deactivation message (FIG. 11 in step 1115, the S-GW 1120 transmits a delete session response message to the MME 1160. In step 1117, the MME 1160 transmits a deactivate bearer request message to a base station 1190, see [0142].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Franklin in order to make a more effective method by enhance network efficiency without badly affecting user QoE, see (Franklin, see [0144].).
Yang discloses, in the analogous art,  the missing/crossed limitations comprising: (2) obtaining, by the AN node, the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE locally (In case dynamic PCC is not deployed, the PGW/GGSN 109 determines an authorized UE-AMBR based on local policies, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Yang in order to make a more effective method by providing improved optimization of bit rate in a communication network, see (Yang, see [0010].).
Regarding claim 11, Zhou  and ZTE teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the communications entity further comprises a transceiver (FIGS. 1 and 2, the eNodeB/gNodeB transmit and receive messages.); and 
	wherein the at least one processor is further configured to execute the processor- executable instructions stored in the memory to facilitate (The computer program instructions are provided to a general-purpose computer, a special-purpose computer, an embedded processor or a processor of another programmable data processing apparatus to produce a machine so that instructions executed by a computer or a processor of another programmable data processing apparatus produce a device for implementing the functions specified in one or more flows in the flowcharts and/or one or more blocks in the block diagrams, see [0193].):
  (FIG. 3 in step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message carries the UE-AMBR and the PDU Session AMBR1. If the UE-AMBR and PDU Session AMBR1 are authorized by the PCF, the initial context request massage carries the authorized UE-AMBR and the authorized PDU Session AMBR1, see [0087]-[0105]. The missing/crossed out limitations will be discussed in view of Franklin.); and 
obtaining the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE (FIG. 3 in step 312, the SMF and a UDM interact to verify the context of the user and the UDM sends subscription information. The subscription information includes a subscribed PDU Session AMBR1. In step 314, after the PCF authorizes the PDU Session AMBR1 provided by the SMF, the PCF returns an authorized PDU Session AMBR1. In step 317, the SMF sends a PDU session setup reply message to the AMF. The PDU session setup reply message carries the  subscribed/authorized PDU Session AMBR1. In step 318, the AMF sends an initial context request message to the gNodeB. The initial context request message .  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) receiving a session deletion message or a session deactivation message via the transceiver, (2) obtaining the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE locally. However, in the analogous art, Franklin discloses the missing/crossed limitations comprising: (1) receiving a session deletion message or a session deactivation message via the transceiver (FIG. 11 in step 1115, the S-GW 1120 transmits a delete session response message to the MME 1160. In step 1117, the MME 1160 transmits a deactivate bearer request message to a base station 1190, see [0142].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Franklin in order to make a more effective method by enhance network efficiency without badly affecting user QoE, see (Franklin, see [0144].).
Yang discloses, in the analogous art,  the missing/crossed limitations comprising: (2) obtaining the authorized session AMBR of the session of the UE and the subscribed UE AMBR of the UE locally (In case dynamic PCC is not deployed, the PGW/GGSN 109 determines an authorized UE-AMBR based on local policies, see [0057].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Yang in order 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAE Y LEE/Primary Examiner, Art Unit 2466